 In the MatterofCALIFORNIAWOOL SCOURINGCOMPANYandTEXTILEWORKERS ORGANIZING COMMITTEECase No. B-447AMENDMENT TO DIRECTION OF ELECTIONMarch 21, 1928On March 4, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election 1 In theabove-entitled proceeding, the election to be held among employees ofCaliforniaWooloScouring Company, San Francisco, California,herein called the Company, within twenty (20) days from the dateof the Direction, under the supervision of the Regional Director forthe Twentieth Region (San Francisco,' California).TextileWorkersOrganizing Committee has requested that the election be postponed.The Regional Director has advised the Board that the Company hasindefinitely suspended operation of its plant and that a representativevote cannot be obtained at this time inasmuch as the employees arescattered.We shall, therefore, postpone the election for the present.The Board hereby amends its Direction of Election by strikingtherefrom the words "within twenty (20) days from the date of thisDirection" and substituting ,therefor the words "at such time as theBoard will in the future direct."15 N. L.R.B 782101